By the Court.
By the Rev. Sts. c. 103, § 25, when the premises of which partition is demanded cannot be divided without damage to the owners, the whole estate “ may be set off to any one of the parties, who will accept it, he paying to any one or more of the others such sums of money as the commissioners shall award, to make the partition just and equal.” This statute confers upon the commissioners full power to determine whether the estate can be divided without damage to the owners, and, if not, to which of the owners it shall be assigned, paying such sums by way of owelty as may be fixed by the commissioners. The objection that the respondents had no opportunity to be heard is not well founded; for the commis*492sioners had authority to hear them, and, in the absence of anything appearing on the record to show the contrary, it is to be presumed that they did hear all parties upon every matter within their jurisdiction. Judgment affirmed.